Citation Nr: 1023611	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include chronic anxiety with 
depressive reaction and major depressive disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
December 1951.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The Board notes that the Veteran's claim received in May 2008 
requested entitlement to service connection for anxiety 
nervosa.  However, an April 1987 RO decision had denied 
service connection for a nervous condition noted as chronic 
anxiety with depressive reaction.  A subsequent June 1998 RO 
decision denied service connection for depression finding 
that new and material evidence had not been received.  Those 
decisions are final and binding on the Veteran.  For the 
purposes of determining whether new and material evidence has 
been received in order to reopen the Veteran's claim of 
entitlement to service connection, the Board notes that the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that, for purposes of determining whether a 
new claim has been submitted under 38 U.S.C.A. § 7104(b), the 
"factual basis" of a service connection claim is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 401 (Fed. 
Cir. 1996) (where a prior claim for service connection has 
been denied, and a current claim contains a different 
diagnosis (even one producing the same symptoms in the same 
anatomic system), a new decision on the merits is required).

The United States Court of Appeals for Veterans Claims 
(Court) has recently determined that the scope of Boggs and 
Ephraim is limited to claims to reopen. Specifically, the 
Court stated that Boggs, as well as Ephraim, relies upon a 
diagnosis to define the scope of a claim only 
retrospectively-after there has been a finding of fact based 
upon competent medical evidence. See Clemons v. Shinseki, 23 
Vet. App. 1, 8 (2009) (emphasis in original).  In contexts of 
section 5108 and requests to reopen, this accomplishes a 
balancing effect that preserves the finality of agency 
decisions while not precluding Veterans from pursuing claims 
based on evidence of injuries or diseases distinct from those 
upon which benefits have been denied. Id.  However, the Court 
determined that the advantages of treating separate diagnoses 
as separate claims in cases to reopen do not exist where 
separate diagnoses are rendered for the same reported 
symptoms during the initial processing of a claim for 
benefits. Id.

The Board notes that the Veteran also has a current diagnosis 
of major depressive disorder.  In light of the Court's 
decision in Clemons, the Board has recharacterized the issue 
as whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include chronic anxiety 
with depressive reaction and major depressive disorder, as 
shown on the first page of this decision.

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

After certification of the appeal to the Board, the Veteran 
submitted additional evidence.  Pursuant to 38 C.F.R. § 
20.1304 (2009), pertinent evidence not already of record 
received by the Board under this section necessitates a 
return of the case to the agency of original jurisdiction 
(AOJ) for review, consideration and preparation of a 
supplemental statement of the case prior to a Board decision 
unless there has been a waiver of such referral.  Some 
evidence was accompanied by a waiver of AOJ consideration.  
Additional evidence submitted is duplicative of service 
treatment records already of record.  Such evidence, thus, 
does not preclude a decision by the Board at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include chronic anxiety 
with depressive reaction and major depressive disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in June 1998, the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include chronic anxiety with depressive reaction 
and major depressive disorder, and following notice of this 
decision, the Veteran did not appeal by filing a notice of 
disagreement.

2.  Evidence received since the June 1998 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the Veterans claim of 
service connection for an acquired psychiatric disorder, to 
include chronic anxiety with depressive reaction and major 
depressive disorder, has been received, and the Veteran's 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, 
in regard to the claim to reopen, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

Legal Criteria

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in May 2008.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

By rating action in April 1987, the RO denied the claim of 
service connection for a nervous condition and that decision 
became final.  Here, the RO last determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of service connection for the 
Veteran's psychiatric disorder in June 1998, based on the 
fact that the Veteran had not submitted evidence linking any 
nervous condition to service.  

The Veteran has submitted several items of evidence since the 
previous June 1998 adverse decision, consisting of service 
treatment records and copies of correspondence dated in 1951 
regarding hospitalization for psychiatric observation in 
service.  The Board notes that these documents have 
previously been submitted and considered in earlier rating 
decisions.  The Veteran also submitted VA outpatient 
treatment records and private clinical records.  Also now on 
file is the transcript of the Veteran's testimony during an 
January 2010 travel Board hearing.

Reviewing the evidence in its entirety, the Board concludes 
there is sufficient evidentiary basis to reopen the Veteran's 
claim.  The new VA treatment reports contain a reference to 
service hospitalization for psychiatric reasons and the 
Veteran also suggests that he received a medical discharge as 
a result of his psychiatric disorder.  In addition, VA 
treatment records dated in 2008 and 2009 indicate a new 
diagnosis of major depressive disorder, which was not 
previously of record.  The Veteran testified in January 2010 
that he was having problems with anxiety in service and ever 
since service.

The newly received testimony asserts continuity of 
symptomatology since service and the newly received medical 
records show that the Veteran has a current psychiatric 
diagnosis.  Thus, evidence submitted since the RO's June 1998 
decision, by itself or when considered with previous evidence 
of record, relates to unestablished facts necessary to 
substantiate the claim.  The Board therefore finds that new 
and material evidence has been received since the RO's June 
1998 decision, and reopening the claim of service connection 
for an acquired psychiatric disorder is warranted.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The Veteran's 
appeal is granted only to that extent.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for an acquired psychiatric 
disorder, to include chronic anxiety with depressive reaction 
and major depressive disorder, the claim, to this extent, is 
granted.


REMAND

The Board finds that a new VA examination is in order to 
identify the nature and etiology of any current acquired 
psychiatric disorder.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).

A review of the evidence of record reflects that the Veteran 
was seen in the hospital for psychiatric observation during 
service.  See letter dated November 24, 1951.  The record is 
absent of any diagnosed psychiatric disorder during service.  
The Veteran's post-service treatment records show a diagnosis 
of chronic anxiety with depressive reaction in 1986.  VA 
treatment records dated in 2008 and 2009 reflect a diagnosis 
of major depressive disorder.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), VA is obliged to provide an examination when the 
record contains competent evidence that: 1) the claimant has 
a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain 
sufficient information to make a decision on the claim. 38 
U.S.C.A. § 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for the duty 
to get an examination is rather low.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment not previously obtained, and obtain those 
records.  At the hearing, the Veteran indicated that he was 
treated by Dr. Kahn after discharge and that he received VA 
treatment in Philadelphia in the 1950's and 1960's, at the 
James J. Howard Outpatient clinic next and at the Brick New 
Jersey clinic from the 1980's to the present.  The record 
includes statements of Dr. Kahn dated in May and November 
1951, and some records from Brick including a July 1995 
discharge summary related to treatment for chest pain and 
outpatient records dated from May 2008 to March 2009.  The RO 
should attempt to obtain additional VA treatment records from 
Philadelphia, the James J. Howard Outpatient clinic and Brick 
and well as any private records not previously identified.  
All efforts to obtain records and the results should be 
documented in the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
psychiatric treatment that are not yet on 
file.  This should include requests for VA 
records from Philadelphia, the James J. 
Howard Outpatient clinic and Brick, New 
Jersey as noted above.  All record 
obtained must be associated with the 
claims file.  All efforts to obtain 
records and the results should be 
documented in the record.

2.  After receipt of any additional 
records, make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo a VA psychiatric 
examination to obtain a medical opinion 
concerning the nature, etiology, and 
probable time of onset of each acquired 
psychiatric disorder which he currently 
has.  The Veteran's claims file must be 
made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.

Based on a review of the claims file and 
the clinical findings on examination, the 
examiner should provide a diagnosis for 
any current acquired psychiatric disorder.  
Additionally, the VA examiner should 
indicate whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that any psychiatric disorder 
currently present is etiologically related 
to the Veteran's military service.  The 
examiner should be instructed to consider 
the Veteran's service history, including 
complaints of in-service psychiatric 
treatment.  The examiner should provide a 
rationale for any opinion provided.  A 
copy of the examination report and opinion 
should be associated with the Veteran's VA 
claims folder.

3.  The RO/AMC should then adjudicate the 
claim for service connection for an 
acquired psychiatric disorder, to include 
chronic anxiety with depressive reaction 
and major depressive disorder.  If the 
benefit sought remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


